Citation Nr: 1629678	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Veteran represented by:	Michael J. Brown, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2015). 

By way of background, in his December 2009 substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge via videoconference from the RO.

In an April 2015 correspondence, the Veteran's new representative requested a copy of the Veteran's claims file.  Subsequently, in May 2015, the Veteran was notified of his hearing scheduled for June 2015.  In a letter late same month, the Veteran withdrew his request for a hearing noting his new representation.  

A review of the record shows that the initial request for a copy of the Veteran's claims file was not processed.  In September 2015 and March 2016 correspondences, the Veteran's representative again requested a copy of the Veteran's claims file.  In the March 2016 letter, the Veteran's representative noted the receipt of a VA correspondence informing him and the Veteran of a Board hearing scheduled for April 2016 regarding the claims on appeal.  Of note, in his March 2016 letter, the Veteran's representative stated that to prepare for the pending hearing, a copy of the Veteran's claims file was needed.  

The record shows that the Veteran and his representative did not appear at the scheduled April 2016 hearing.  The record also shows that the request for a copy of the Veteran's claims file was not processed until July 2016.  As such, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing to be held at the RO.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




